Citation Nr: 0017681	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-04 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The veteran served on active duty from February 17 to March 
23, 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 decision of the RO.  



FINDING OF FACT

The veteran's claim of service connection for a low back 
disorder is plausible.



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for a low back disorder.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

It has also held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The record includes a February 1996 private medical record 
which notes a history of a chronic, worsening, low back 
disorder.  The record included a diagnosis of lumbago.  A 
February 1996 report of x-ray studies of the lumbosacral 
spine noted a slight lumbar scoliosis convexity to the left 
and minimal narrowing of the posterior intervertebral space 
of L5-S1.  The report also noted that the right hip was 1/10 
of an inch higher than the left and that the left leg was 
1/10 of an inch shorter.  The report noted that there was no 
evidence of spondylolysis or spondylolisthesis and that the 
lumbosacral angle was normal.  

The medical records also include a December 1997 report of 
enlistment examination that noted mild asymptomatic thoracic 
scoliosis.  

A February 21, 1998 service report of emergency treatment 
noted that the veteran had arrived for care in an ambulance 
on a backboard and that he had reported lower back and neck 
pain after he had fallen down stairs.  The report noted a 
diagnosis of cervical strain and low back contusion and that 
the x-ray studies were negative.  

A February 1998 service report of radiologic examination of 
the veteran's lumbosacral spine noted no evidence of 
fracture, subluxation, bone destruction, spondylolysis or 
spondylolisthesis and indicated that the intervertebral disc 
spaces were normal.  The report noted a scoliosis of the 
lumbar spine and included an impression of normal lumbosacral 
spine.  

A February 1998 record of follow-up treatment noted that the 
veteran reported that he had been injured while he played 
football in 1987 and that a chiropractor had told him that he 
had a slipped disc.  An additional February 1998 record of 
follow-up treatment noted that the veteran reported having a 
history of scoliosis and a slipped disc and that he had 
experienced chronic back pain since playing football in the 
7th grade.  The record indicated that the veteran had been 
cleared for a cervical and lumbosacral spine fracture and 
that the x-ray studies had been reviewed.  The record noted 
that the veteran reported paresthesia of his entire left leg 
and that he had experienced back pain for the previous 12 
months, with occasional numbness of the left leg.  The record 
indicated that the veteran's cervical, thoracic and 
lumbosacral spine had been examined and found to be symmetric 
with no deformities and that the veteran's back and neck pain 
was not supportive of any pathology.  

A March 1998 record of follow-up treatment noted that the 
veteran reported no improvement and that the back pain had 
worsened, with pain radiating to the cervical neck, and that 
he had experienced right-sided morning stiffness.  The report 
noted that the "CMR's" had been reviewed and observed that 
they did not concur with the radiologist's February 
interpretation.  The assessment was reported as factitious 
disorder and indicated that the veteran was unfit for future 
military service.  

A March 1998 report of separation examination noted a 
diagnosis of back pain secondary to factitious disorder and 
that the veteran did not have a waiver to enter service with 
the disorder.  The March 1998 service records indicated that 
the veteran was released from service due to failed medical 
and physical procurement standards described as an 
"erroneous enlistment as evidenced by back pain."  

An April 1998 private medical statement noted that the 
veteran had been treated in March 1998 for "chronic low back 
pain and stiffness which was exacerbated during a term in the 
Navy."  The statement noted that the pain had been directed 
across the lower lumbar spine and that there had been muscle 
spasticity across the lower back.  The treatment was reported 
as spinal manipulative therapy, physiotherapy and massage.  
The statement indicated that the veteran had been seen and 
treated by the chiropractor on a single occasion and had not 
returned since.  

A September 1998 report of VA neurologic examination recorded 
the veteran's reported history of the in-service injury and 
noted current subjective complaints of low back pain, 
weakness and numbness in both legs, numbness in his arms, 
headaches and blurred vision.  The veteran indicated that the 
disability significantly interfered with daily activity.  
Upon physical examination, the report noted intact cranial 
nerves, positive straight leg raising test on both sides, no 
motor weakness, "2+" and symmetric deep tendon reflexes, no 
sensory loss and that the veteran walked gingerly.  The 
report also noted that there was no muscle wasting present 
and that some of the weakness was "not real."  
Additionally, the report noted a decreased range of motion of 
the neck and back, with moderate amount of paravertebral 
spasm.  The diagnosis was reported as post-traumatic neck and 
low back pain with headaches and pain and numbness in the 
arms and legs.  

A September 1998 report of x-ray studies of the veteran's 
lumbosacral spine noted a slight levoscoliosis of the "mid 
lower lumbar spine" and posterior narrowing at the L5-S1 
level.  The report also noted no fractures and that the 
pedicles and facets appeared intact throughout.  The 
impression was reported as that of levoscoliosis and relative 
posterior narrowing at the L5-S1 interspace.  

A September 1998 report of orthopedic examination conducted 
for VA noted the veteran's reported in-service back injury 
and subsequent discharge.  During the examination, the 
veteran denied having any preexisting back pain, but 
indicated that he had received routine adjustments from a 
chiropractor before entering service.  The veteran reported 
that his symptoms had persisted and worsened since service 
and that the pain existed in the lumbar region as well as the 
entire right leg and noted that his right arm was also numb.  

Upon physical examination, the report noted that the veteran 
walked with an antalgic nonphysiologic gait, but could walk 
on his heels and toes without difficulty.  The report noted 
evidence of over-dramatization and symptom magnification with 
axial compression, simulated rotation, and skin pinch which 
elicited pain and, therefore, four of five Waddell's signs 
were positive.  The report also noted a normal thoracic 
kyphosis and lumbar lordosis and no objective paravertebral 
spasticity, rigidity or trigger points.  An examination of 
the legs revealed no atrophy, asymmetry or leg length 
inequality and indicated that range of motion of the hips, 
knees and ankles was good.  Straight leg raising test, 
femoral stretch test and Fabere test were all negative.  
There was no tenderness over the sciatic notch, posterior 
thigh or trochanteric region bilaterally to pressure and 
palpation.  The veteran reported pain when light pressure was 
applied bilaterally to the sacroiliac joint.  

The report included an impression of continued subjective 
back and right leg pain, status post fall in February 1998.  
The impression noted that the veteran's complaints were 
purely subjective, unreasonable to physical findings, and 
could not be explained from the mechanism of injury or the 
veteran's history, that the reported pain was out of 
proportion to his physical findings and that there were 
elements of symptom magnification and over-dramatization.  
Under causation, the report noted that the veteran appeared 
to have sustained a lumbar strain that had resolved.  The 
report further stated that there were no nerve root tension 
or compression signs, evidence of objective lumbar 
spasticity, or neurologic deficits and that his current 
complaints could not be explained from a neuromuscular 
perspective.  

In light of the evidence of an in-service back injury, the 
April 1998 private medical statement regarding chiropractic 
treatment for chronic low back pain and stiffness exacerbated 
in service and the September 1998 VA neurologic examination 
report, the Board finds that the veteran's claim of service 
connection for a low back disorder is well grounded.  See 
Savage v. Gober, 10 Vet. App. 488; 38 U.S.C.A. 5107(a); 38 
C.F.R. § 3.303(d).  



ORDER

As the claim of service connection for a low back disorder is 
well grounded, the appeal to this extent is allowed, subject 
to further action as discussed hereinbelow.  



REMAND

Although the September 1998 VA neurologic examination 
revealed a decreased range of motion of the neck and back, 
with moderate amount of paravertebral spasm and a diagnosis 
of post-traumatic neck and low back pain with headaches and 
pain and numbness in the arms and legs, other medical 
evidence, including the September 1998 VA orthopedic 
examination, indicated that the veteran's complaints were 
purely subjective.  In light of the contradictory evidence, 
the veteran should be afforded another VA examination.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for a low back disorder.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of any low 
back disorder.  All indicated tests must 
be conducted.  The claims folder must be 
made available to and reviewed by the 
examiners prior to the requested study.  
Following a review of all the available 
medical evidence, the examiners should 
provide an opinion as to the likelihood 
that the veteran has a current low back 
disorder as the result of an in-service 
injury in service.  To the extent that 
the veteran has a current low back 
disorder which preexisted service, the 
examiners should provide an opinion as to 
the likelihood that the preexisting back 
disorder underwent an increase in 
severity beyond the normal progression of 
the disorder.  A complete rationale for 
any opinion expressed must be provided.  
The examination report should be 
associated with the claims folder.  

3.  After undertaking any additional 
indicated development, the RO should 
review the issue on appeal.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



